DETAILED ACTION
This is the final Office action on the merits. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 05/17/2022 are sufficient to overcome the objection to the specification.
The amendments are insufficient to overcome the rejections of claims 1 and 17 under 35 U.S.C. 102(a)(2) as being anticipated by Hansson et al. (US 20190146064 A1). 
The amendments are insufficient to overcome the rejections of claims 2 and 18 under 35 U.S.C. 103 as being obvious over Hansson et al. (US 20190146064 A1), in further view of Tanaka et al. (US 20010007543 A1). 
The amendments are insufficient to overcome the rejections of claims 3 and 19 under 35 U.S.C. 103 as being obvious over Hansson et al. (US 20190146064 A1), in further view of Tanaka et al. (US 20010007543 A1) and Fukumoto (JP 2009008404 A). 
The amendments are insufficient to overcome the rejections of claims 4 and 20 under 35 U.S.C. 103 as being obvious over Hansson et al. (US 20190146064 A1), in further view of Tanaka et al. (US 20010007543 A1), Fukumoto (JP 2009008404 A), and Shepard et al. (US 20200142034 A1). 
The amendments are insufficient to overcome the rejections of claims 5 and 6 under 35 U.S.C. 103 as being obvious over Hansson et al. (US 20190146064 A1), in further view of Tanaka et al. (US 20010007543 A1) and Takahashi (US 6072763 A). 
The amendments are insufficient to overcome the rejections of claims 7 and 8 under 35 U.S.C. 103 as being obvious over Hansson et al. (US 20190146064 A1), in further view of Tanaka et al. (US 20010007543 A1), Takahashi (US 6072763 A), and Fukumoto (JP 2009008404 A). 
The amendments are insufficient to overcome the rejection of claim 9 under 35 U.S.C. 103 as being obvious over Hansson et al. (US 20190146064 A1), in further view of Levinson et al. (US 20170124476 A1). 
The amendments are insufficient to overcome the rejection of claim 10 under 35 U.S.C. 103 as being obvious over Hansson et al. (US 20190146064 A1), in further view of Levinson et al. (US 20170124476 A1) and Tanaka et al. (US 20010007543 A1). 
The amendments are insufficient to overcome the rejection of claim 11 under 35 U.S.C. 103 as being obvious over Hansson et al. (US 20190146064 A1), in further view of Levinson et al. (US 20170124476 A1), Tanaka et al. (US 20010007543 A1), and Fukumoto (JP 2009008404 A). 
The amendments are insufficient to overcome the rejection of claim 12 under 35 U.S.C. 103 as being obvious over Hansson et al. (US 20190146064 A1), in further view of Levinson et al. (US 20170124476 A1), Tanaka et al. (US 20010007543 A1), Fukumoto (JP 2009008404 A), and Shepard et al. (US 20200142034 A1). 
The amendments are insufficient to overcome the rejections of claim 13 and 14 under 35 U.S.C. 103 as being obvious over Hansson et al. (US 20190146064 A1), in further view of Levinson et al. (US 20170124476 A1), Tanaka et al. (US 20010007543 A1), and Takahashi (US 6072763 A). 
The amendments are insufficient to overcome the rejections of claim 15 and 16 under 35 U.S.C. 103 as being obvious over Hansson et al. (US 20190146064 A1), in further view of Levinson et al. (US 20170124476 A1), Tanaka et al. (US 20010007543 A1), Takahashi (US 6072763 A), and Fukumoto (JP 2009008404 A). 

Applicant's arguments filed on 05/17/2022 have been fully considered but they are not persuasive. The applicant argues that the rejection of claims 1 and 17 under 35 U.S.C. 102(a)(2) as being anticipated by Hansson et al. (US 20190146064 A1) are improper as the prior art fails to teach all necessary limitations. They further argue that this would similarly apply to the rejection of claim 9 under 35 U.S.C. 103 as being obvious over Hansson et al., modified in view of Levinson et al. (US 20170124476 A1), as well as all claims dependent on claims 1, 9, and 17. Specifically, the applicant states that Hansson et al. fails to teach the limitations, “a light emitter mounted adjacent to the light pass-through opening,” and, “wherein the light transmitting path and the light receiving path are substantially in parallel and close to each other.” They reference the first office action submitted on 02/24/2022, namely the office actions citation of FIG. 12 in Hansson et al., which they state fails to teach either of these limitations. Looking at FIG. 12, it illustrates a laser light source 404, which is mounted on a substrate 406. Illustrated directly next laser light source 404 is an aperture 408, with returning light 325 passing through it. Based on this illustration, Hansson et al. teaches , “a light emitter mounted adjacent to the light pass-through opening,” as it’s laser light source 404 is mounted adjacent to aperture 408 which has light passing through it. Further, FIG. 12 illustrates output light 323 and returning light 325 as following paths which are substantially parallel to one another as well as adjacent to each other, meaning it also teaches the limitation, “wherein the light transmitting path and the light receiving path are substantially in parallel and close to each other.” The cited FIG. 12 in Hansson et al. clearly illustrates a system where both of the stated limitations are present, and thus the original rejections using Hansson et al. are maintained. An updated mapping is provided to account for the amendments made to the independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hansson et al. (US 20190146064 A1).

Regarding claim 1 Hansson et al. teaches a light detection and range (LIDAR) device utilized in an autonomous driving vehicle (Hansson et al., FIG. 17, 0079:1-18, automobile 500), the LIDAR device comprising: 
an array of light transmitting and receiving (TX/RX) units arranged to sense a physical range associated with a target (Hansson et al., FIG. 12.), wherein each of the light TX/RX units comprises: 
a mounting board having a light pass-through opening (Hansson et al., FIG. 12, 0067:11, apertures 408.), 
a light emitter mounted adjacent to the light pass-through opening (Hansson et al., FIG. 12, emitted light 323.), wherein the light emitter is configured to emit a light beam towards the target according to a light transmitting path (Hansson et al., FIG. 12, region 106.), and 
a light detector positioned behind the mounting board to receive at least a portion of the light beam reflected from the target through the light pass-through opening according to a light receiving path (Hansson et al., FIG. 12, 0067:1-11, LiDAR system 400, laser light source 404.), wherein the light transmitting path and the light receiving path are substantially in parallel and close to each other (Hansson et al., FIG. 12, emitted light 323 and returning light 325.).

Regarding claim 17 Hansson et al. teaches a machine-implemented method for operating a LIDAR device of an autonomous driving vehicle (Hansson et al., FIG. 17, 0079:1-18, automobile 500), the method comprising: 
providing an array of light transmitting and receiving (TX/RX) units to sense a physical range associated with a target (Hansson et al., FIG. 12.); and
for each of the light TX/RX units, providing a mounting board having a light pass-through opening (Hansson et al., FIG. 12, 0067:11, apertures 408.), 
emitting a light beam using a light emitter mounted on the mounting board adjacent to the light pass-through opening (Hansson et al., FIG. 12, emitted light 323.), wherein the light emitter is configured to emit the light beam towards the target according to a light transmitting path (Hansson et al., FIG. 12, region 106.), and 
receiving using a light detector positioned behind the mounting board at least a portion of the light beam reflected from the target through the light pass-through opening according to a light receiving path (Hansson et al., FIG. 12, 0067:1-11, LiDAR system 400, laser light source 404.), wherein the light transmitting path and the light receiving path are substantially in parallel and close to each other (Hansson et al., FIG. 12, emitted light 323 and returning light 325.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al., modified in view of Tanaka et al. (US 20010007543 A1).

Regarding claim 2 Hansson et al. teaches the LIDAR device of claim 1.

Hansson et al. fails to teach, but Tanaka et al. does teach wherein each TX/RX unit further comprises a first collimating lens disposed between the light emitter and the target (Tanaka et al., FIG. 6(a), 0060:10-21, lens system 3, object 10, and light receiving and emitting compound elements 21 and 22.).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to make modifications to the  LiDAR device taught by Hansson et al. with the optical elements taught by Tanaka et al. in order to modify each transceiver to have its own collimating lens, for specific collimation and divergence of light. One would have been motivated to combine the two systems in order to have a more condensed and efficient machine.

Regarding claim 18 Hansson et al. teaches the method of claim 17.

Hansson et al. fails to teach, but Tanaka et al. does teach wherein each TX/RX unit further comprises a first collimating lens disposed between the light emitter and the target (Tanaka et al., FIG. 6(a), 0060:10-21, lens system 3, object 10, and light receiving and emitting compound elements 21 and 22.).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to make modifications to the  LiDAR device taught by Hansson et al. with the optical elements taught by Tanaka et al. in order to modify each transceiver to have its own collimating lens, for specific collimation and divergence of light. One would have been motivated to combine the two systems in order to have a more condensed and efficient machine.
	
Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al., modified in view of Tanaka et al. (US 20010007543 A1) and Fukumoto (JP 2009008404 A).

Regarding claim 3 Hansson et al., modified in view of Tanaka et al., teaches the LIDAR device of claim 2.

This combination fails to teach, but Fukumoto does teach wherein the first collimating lens is configured to diverge the light beam from the light emitter towards the target (Fukumoto, 0010:1-4, collimating objective lens 4, light source 1.).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the LiDAR device taught by Hansson et al., and previously modified with the optical elements taught by Tanaka et al., with the optical elements taught by Fukumoto in order to allow the guidance of light beams to be directed to objects/targets in a parallel form. One would have been motivated to merge the two elements in order to establish a condensed and efficient device.

Regarding claim 19 Hansson et al., modified in view of Tanaka et al., teaches the method of claim 18.

This combination fails to teach, but Fukumoto does teach wherein the first collimating lens is configured to diverge the light beam from the light emitter towards the target (Fukumoto, 0010:1-4, collimating objective lens 4, light source 1.).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the LiDAR device taught by Hansson et al., and previously modified with the optical elements taught by Tanaka et al., with the optical elements taught by Fukumoto in order to allow the guidance of light beams to be directed to objects/targets in a parallel form. One would have been motivated to merge the two elements in order to establish a condensed and efficient device.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al., modified in view of Tanaka et al. (US 20010007543 A1), Fukumoto (JP 2009008404 A), and Shepard et al. (US 20200142034 A1).

Regarding claim 4 Hansson et al., modified in view of Tanaka et al. and Fukumoto, teaches the LIDAR device of claim 3.

This combination fails to teach, but Shepard et al., does teach wherein the first collimating lens is further configured to receive and collapse at least a portion of the diverged light beam reflected from the target, such that the reflected light beam can pass through the light pass-through opening (Shepard et al., FIG. 2, 0052:1-15 and 0056:9-19.).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the LiDAR device taught by Hansson et al., and previously modified with the optical elements taught by Tanaka et al. and Fukumoto, with the LiDAR device taught by Shepard et al. to permit filtration of certain light beams (E.g. ambient or background light) not to impinge on the light detector and to be guided through the aperture/light pass-opening. One would be motivated to combine the two devices in order to create one holistic device that is reduced in size and more efficient in production.

Regarding claim 20 Hansson et al., modified in view of Tanaka et al. and Fukumoto, teaches the method of claim 19.

This combination fails to teach, but Shepard et al., does teach wherein the first collimating lens is further configured to receive and collapse at least a portion of the diverged light beam reflected from the target, such that the reflected light beam can pass through the light pass-through opening (Shepard et al., FIG. 2, 0052:1-15 and 0056:9-19.).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the LiDAR device taught by Hansson et al., and previously modified with the optical elements taught by Tanaka et al. and Fukumoto, with the LiDAR device taught by Shepard et al. to permit filtration of certain light beams (E.g. ambient or background light) not to impinge on the light detector and to be guided through the aperture/light pass-opening. One would be motivated to combine the two devices in order to create one holistic device that is reduced in size and more efficient in production.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al., modified in view of Tanaka et al. (US 20010007543 A1) and Takahashi (US 6072763 A).

Regarding claim 5 Hansson et al., modified in view of Tanaka et al., teaches the LIDAR device of claim 2.

This combination fails to teach, but Takahashi et al. does teach wherein each of the light TX/RX units further comprises a second collimating lens positioned between the mounting board and the light detector (Takahashi, FIG. 3, pin hole 5, collimating lens 4a, and collimating lens 4b, and detection optical system.).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the LiDAR device taught by Hansson et al., and previously modified with the optical elements taught by Tanaka et al., with the method of directing incoming light from an aperture, through a lens to eliminate additional light from coming in taught by Takahashi. The second lens in the optical system improves the focused light from the “mounting board” towards the detector system. One would have been motivated to make these modifications to create a Lidar system that is more compact and efficient.

Regarding claim 6 Hansson et al., modified in view of Tanaka et al. and Takahashi et al., teaches the LIDAR device of claim 5, wherein the second collimating lens is configured to receive the reflected light beam from the first collimating lens from a spread form and to transform the reflected light beam to a parallel form (Takahashi, FIG. 3, pin hole 5, collimating lens 4a, and collimating lens 4b, and detection optical system.).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the LiDAR device taught by Hansson et al., and previously modified with the optical elements taught by Tanaka et al., with the method of directing incoming light from an aperture, through a lens to eliminate additional light from coming in taught by Takahashi. The second lens in the optical system improves the focused light from the “mounting board” towards the detector system. One would have been motivated to make these modifications to create a Lidar system that is more compact and efficient.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al., modified in view of Tanaka et al. (US 20010007543 A1), Takahashi (US 6072763 A), and Fukumoto (JP 2009008404 A).

Regarding claim 7 Hansson et al., modified in view of Tanaka et al. and Takahashi et al., teaches the LIDAR device of claim 5.

This combination fails to teach, but Fukumoto does teach wherein each of the light TX/RX units further comprises a third collimating lens positioned between the second collimating lens and the light detector (Fukumoto, FIG. 4.).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the LiDAR device taught by Hansson et al., and previously modified with the optical elements taught by Tanaka et al. and method taught by Takahashi et al., with the optical elements taught by Fukumoto in order to direct the incoming light from the aperture to the lens to the detector, in order to eliminate additional light from entering the detector unit. One would have been motivated to make these modifications to provide a more comprised and efficient unit.

Regarding claim 8 Hansson et al., modified in view of Tanaka et al., Takahashi et al., and Fukumoto, teaches the LIDAR device of claim 7, wherein the third collimating lens is configured to receive the reflected light beam from the second collimating lens and to collapse the reflected light beam to concentrate onto the light detector (Fukumoto, FIG. 4.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al., modified in view of Levinson et al. (US 20170124476 A1).

Regarding claim 9 Hansson et al. teaches an autonomous driving vehicle (Hansson et al., FIG. 17, 0079:1-18, automobile 500), comprising:
	a light detection and range (LIDAR) device, where in the LIDAR device comprises an array of light transmitting and receiving (TX/RX) units arranged to sense a physical range associated with a target (Hansson et al., FIG. 12.), wherein each of the light TX/RX units comprises: 
a mounting board having a light pass-through opening (Hansson et al., FIG. 12, 0067:11, apertures 408),
a light emitter mounted adjacent to the light pass-through opening (Hansson et al., FIG. 12, emitted light 323.), wherein the light emitter is configured to emit a light beam towards the target according to a light transmitting path (Hansson et al., FIG. 12, region 106.), and
a light detector positioned behind the mounting board to receive at least a portion of the light beam reflected from the target through the light pass-through opening according to a light receiving path (Hansson et al., FIG. 12, 0067:1-11, LiDAR system 400, laser light source 404.), wherein the light transmitting path and the light receiving path are substantially in parallel and close to each other (Hansson et al., FIG. 12, emitted light 323 and returning light 325.).

Hansson et al. fails to teach, but Levinson et al. does teach a perception and planning system coupled to the LIDAR device to perceive a driving environment surrounding the autonomous driving vehicle based on LIDAR sensor data provided by the LIDAR device and to control the autonomous driving vehicle to navigate the driving environment (Levinson et al., FIG. 4, 0068:23-30.).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the autonomous vehicle with the lidar system in order to navigate the vehicle through obstacles, environmental changes, and unexpected road blockage in its upcoming surroundings so the vehicle can be 100% self-driven. One would have been motivated to incorporate these modifications to promote an efficient unit and faster response time within the vehicles control system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al., modified in view of Levinson et al. (US 20170124476 A1) and Tanaka et al. (US 20010007543 A1).

Regarding claim 10 Hansson et al., modified in view of Levinson et al., teaches the autonomous driving vehicle of claim 9.

This combination fails to teach, but Tanaka et al. does teach wherein each TX/RX unit further comprises a first collimating lens disposed between the light emitter and the target (Tanaka et al., FIG. 6(a), 0060:10-21, lens system 3, object 10, and light receiving and emitting compound elements 21 and 22.).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to make further modifications to the  LiDAR device taught by Hansson et al., and previously modified with the perception and planning system taught by Levinson et al., with the optical elements taught by Tanaka et al. in order to modify each transceiver to have its own collimating lens, for specific collimation and divergence of light. One would have been motivated to combine the two systems in order to have a more condensed and efficient machine.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al., modified in view of Levinson et al. (US 20170124476 A1), Tanaka et al. (US 20010007543 A1), and Fukumoto (JP 2009008404 A).

Regarding claim 11 Hansson et al., modified in view of Levinson et al. and Tanaka et al., teaches the autonomous driving vehicle of claim 10.

This combination fails to teach, but Fukumoto does teach wherein the first collimating lens is configured to diverge the light beam from the light emitter towards the target (Fukumoto, 0010:1-4, collimating objective lens 4, light source 1.).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the LiDAR device taught by Hansson et al., and previously modified with the perception and planning system taught by Levinson et al. and the optical elements taught by Tanaka et al., with the optical elements taught by Fukumoto in order to allow the guidance of light beams to be directed to objects/targets in a parallel form. One would have been motivated to merge the two elements in order to establish a condensed and efficient device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al., modified in view of Levinson et al. (US 20170124476 A1), Tanaka et al. (US 20010007543 A1), Fukumoto (JP 2009008404 A), and Shepard et al. (US 20200142034 A1).

Regarding claim 12 Hansson et al., modified in view of Levinson et al., Tanaka et al., and Fukumoto, teaches the autonomous driving vehicle of claim 11.

This combination fails to teach, but Shepard et al. does teach wherein the first collimating lens is further configured to receive and collapse at least a portion of the diverged light beam reflected from the target, such that the reflected light beam can pass through the light pass-through opening (Shepard et al., FIG. 2, 0052:1-15 and 0056:9-19.).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the LiDAR device taught by Hansson et al., and previously modified with the perception and planning system taught by Levinson et al. and the optical elements taught by Tanaka et al. and Fukumoto, with the LiDAR device taught by Shepard et al. to permit filtration of certain light beams (E.g. ambient or background light) not to impinge on the light detector and to be guided through the aperture/light pass-opening. One would be motivated to combine the two devices in order to create one holistic device that is reduced in size and more efficient in production.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al., modified in view of Levinson et al. (US 20170124476 A1), Tanaka et al. (US 20010007543 A1), and Takahashi (US 6072763 A).

Regarding claim 13 Hansson et al., modified in view of Levinson et al. and Tanaka et al., teaches the autonomous driving vehicle of claim 10.

This combination fails to teach, but Takahashi does teach wherein each of the light TX/RX units further comprises a second collimating lens positioned between the mounting board and the light detector (Takahashi, FIG. 3, pin hole 5, collimating lens 4a, and collimating lens 4b, and detection optical system.).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the LiDAR device taught by Hansson et al., and previously modified with the perception and planning system taught by Levinson et al. and the optical elements taught by Tanaka et al., with the method of directing incoming light from an aperture, through a lens to eliminate additional light from coming in taught by Takahashi. The second lens in the optical system improves the focused light from the “mounting board” towards the detector system. One would have been motivated to make these modifications to create a Lidar system that is more compact and efficient.

Regarding claim 14 Hansson et al., modified in view of Levinson et al., Tanaka et al., and Takahashi,  teaches the autonomous driving vehicle of claim 13, wherein the second collimating lens is configured to receive the reflected light beam from the first collimating lens from a spread form and to transform the reflected light beam to a parallel form (Takahashi, FIG. 3, pin hole 5, collimating lens 4a, and collimating lens 4b, and detection optical system.).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the LiDAR device taught by Hansson et al., and previously modified with the perception and planning system taught by Levinson et al. and the optical elements taught by Tanaka et al., with the method of directing incoming light from an aperture, through a lens to eliminate additional light from coming in taught by Takahashi. The second lens in the optical system improves the focused light from the “mounting board” towards the detector system. One would have been motivated to make these modifications to create a Lidar system that is more compact and efficient.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al., modified in view of Levinson et al. (US 20170124476 A1), Tanaka et al. (US 20010007543 A1), Takahashi (US 6072763 A), and Fukumoto (JP 2009008404 A).

Regarding claim 15 Hansson et al., modified in view of Levinson et al., Tanaka et al., and Takahashi teaches the autonomous driving vehicle of claim 13.

This combination fails to teach, but Fukumoto does teach wherein each of the light TX/RX units further comprises a third collimating lens positioned between the second collimating lens and the light detector (Fukumoto, FIG. 4.).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the LiDAR device taught by Hansson et al., and previously modified with the perception and planning system taught by Levinson et al., the optical elements taught by Tanaka et al. and method taught by Takahashi et al., with the optical elements taught by Fukumoto in order to direct the incoming light from the aperture to the lens to the detector, in order to eliminate additional light from entering the detector unit. One would have been motivated to make these modifications to provide a more comprised and efficient unit.

Regarding claim 16 Hansson et al., modified in view of Levinson et al., Tanaka et al., Takahashi, and Fukumoto  teaches the autonomous driving vehicle of claim 15, wherein the third collimating lens is configured to receive the reflected light beam from the second collimating lens and to collapse the reflected light beam to concentrate onto the light detector (Fukumoto, FIG. 4.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645